      Case 2:18-cv-15316-MCA-MAH Document 5 Filed 12/20/18 Page 1 of 3 PageID: 21

         Case 2:18-cv-15318-MCA-MAH                  Document 4 Filed 12/07/18 Page 1 of 3 PagelD: 18
DocuSign EnveLope ID: 068941DF-D64B4232-A585-6F38C1626D28




            Michael J. Riccobono. Esq.                                               DISTRiC F [F NE’; ,JERSEY
            OGLETREE, DEAKINS, NASH,                                                            CE V E. U
            SMOAK & STEWART, P.C.
                                                                                                       :, j   UL
            10 Madison Avenue, Suite 400                                              Zu18 CLC     I
            Morristown, New Jersey 07960
            Tel: (973) 656.1600
            Fax: (973) 656.1611
            in ichael riccobonoogI etree. corn
                     .



            Attorneys for Defendant Integrity Staffing Solutions Inc.

                                           tINTED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF NEW JERSEY


             RONNIE COLEMAN. JR..                                       Hon. Madeline Cox Alreo, L.S.D.J.
                                                                        Civil Action No. 2: I8-cv-l 5316

                                      Plaintiff,                                        Civil Action

                                                                          STIPULATION OF DISMISSAL WITH
                                                                                    PREJUDICE

             INTEGRITY STAFFING SOLUTIONS,                                    Document Filed Electron ically
             INC., RENT THE RUN WAY
             FULFILLMENT CENTER. INTEGRITY
             STAFFING SOLUTIONS,

                                       Defendants.



                     Pursuant to Rule 41(a)(1)(A)(ii) ofthe Federal Rules of Civil Procedure, Plaintiff Ronnie

            Coleman, Jr. (“Plaintiff’) and Defendants Integrity Staffing Solutions, Inc. and Rent the Runway

            FulfiLlment Center (collectively. “Defendants”), by themselves and through their respective

            attorneys, hereby jointly stipulate and agree that the above-captioned lawsuit (‘the Action”) is

            hereby dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.



                                            [SIGNATURE PAGE TO FOLLOWI

                                                              1
       Case 2:18-cv-15316-MCA-MAH Document 5 Filed 12/20/18 Page 2 of 3 PageID: 22

         Case 2:18-cv-15316-MCA-MAH                    Document 4   RIed 12/07/18 Page 2 of 3 PagelD: 19
DocuSign Envelope ID: 068941 DF-D648-4232-A585-6F38C162BD2B




              RONNIE COLEMAN, JR.                               OGLETREE, DEAKINS, NASH.
                                                                SMOAK & STEWART, P.C.
                                                                Attorneys for Defendant
              By                                                Integrity Staffing Solutions, Inc.
                        Ronnie Coleman, Jr.
                                                                By:__
              Dated:   1j1rflk3FS’              iO\              Michael I. R&obono, Esq.

                                                                Dated:

              RENT THE RUNWAY
                       bcuSi9ned by:

                                OSLALL1\A4J
                                        lIvan

                       12/5/2018
              Dated:
      Case 2:18-cv-15316-MCA-MAH Document 5 Filed 12/20/18 Page 3 of 3 PageID: 23
         Case 2:18-cv-15316-MCA-MAH                   Document 4    Filed 12/07/18 Page 3 of 3 PagelD: 20
DocuSign Envelaçe ID: 068941DF-D645-4232-A5R5-6F380162BD25




                                                 CERTIFICATE OF SERVICE

                     I hereby certify that the parties’ Stipulation of Dismissal and this Certificate of Service

            were filed in-person with this Court on this date through the Clerk’s Office, and thereby

            simultaneously served via ECF and hand-delivery upon:

                                                      Ronnie Coleman, Jr.
                                                        P.O. Box 32064
                                                    Newark, New Jersey 07102
                                                         PIainiffpro se

                     I declare under penalty of perjury that the foregoing is true and correct.

                                                                   OGLETREE, DEAKLNS, NASH,
                                                                   SMOAK & STEWART. P.C.

                                                                   By: s/Michael J Riccobono
                                                                       Michael J. Riccobono, Esq.
                                                                       10 Madison Avenue, Suite 400
                                                                       Morristown, New Jersey 07960
                                                                       Telephone: (973) 656-1600
                                                                       Facsimile: (973) 656-1611

            Dated: December         ,
                                        2018




                                                                               /jv}h6         L1.

                                                               3
